Citation Nr: 0016087	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-15 189	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 1, 1992 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


FINDINGS OF FACT

1.  The veteran in this case had active military service from 
August 1963 to September 1965, and from May 1969 to November 
1972. 

2.  In an October 1996 rating decision, the Department of 
Veterans Affairs (VA) Columbia Regional Office (RO) assigned 
an effective date of April 1, 1992 for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU); the veteran appealed this 
rating decision.

3.  On December 31, 1998, the Board of Veterans' Appeals 
(Board) issued a decision assigning an effective date of May 
3, 1990 for the award of TDIU; the veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(the Court).

4.  The veteran died in November 1999, while the appeal was 
pending before the Court.

5.  On April 12, 2000, the Court issued an Order (No. 99-404) 
vacating the December 31, 1998 Board decision and dismissing 
the veteran's appeal for lack of jurisdiction.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran while his appeal was 
pending before the Court, the December 31, 1998 Board 
decision is vacated, and the appeal dismissed.  38 U.S.C.A. § 
7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (1999); 
Landicho v. Brown, 7 Vet. App. 42, 54-5 (1994).

2.  The October 1996 RO rating decision is vacated as to the 
issue on appeal.  Landicho v. Brown, 7 Vet. App. 42, 54-5 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).  Although this matter was pending before the Court at 
the time of the veteran's death, such a procedural posture 
does not change the appropriate remedy of dismissal, when a 
veteran dies during the pendency of an appeal.  Landicho, 7 
Vet. App. at 54.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (1999).


ORDER

The appeal is dismissed.



		
J.F. GOUGH
	Member, Board of Veterans' Appeals

 



